     Case 2:20-cv-00969-KJD-VCF Document 13 Filed 02/26/21 Page 1 of 5



 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                   ***
 7    KEVIN BOYLE, an individual,                            Case No. 2:20-cv-00969-KJD-VCF
 8                                              Plaintiff,      ORDER GRANTING PLAINTIFF’S
                                                                    MOTION TO REMAND
 9           v.
10    TEACHERS INSURANCE COMPANY;
      HORACE MANN PROPERTY & CASUALTY
11    COMPANY; HORACE MANN INSURANCE
      COMPANY; and DOES I through X, inclusive,
12
                                             Defendants.
13
            Before the Court is Plaintiff’s Motion to Remand to State Court (ECF #8). Defendants
14
     filed a response in opposition (ECF #11) to which Plaintiff replied (ECF #12).
15
            I.      Factual and Procedural Background
16
            In 2017 Plaintiff Kevin Boyle (“Boyle”) was injured in a car accident. (ECF #1-1, at 3).
17
     Boyle was driving his car in his capacity as a driver for the ride share company Uber. Id. As
18
     Boyle attempted to enter the freeway, an uninsured driver collided with him and fled the scene of
19
     the accident. Id. Boyle’s claim against Uber’s uninsured motorist carrier ended in binding
20
     arbitration, in which Boyle was awarded $1,200,000. (ECF #8-1, at 2). The insurance carrier paid
21
     up to its policy limit of $1,000,000. (ECF #8, at 2). Boyle had his own uninsured motorist policy
22
     with Defendants at the time and applied for $50,000, the policy limit amount, from them. Id.
23
     Before filing suit, Boyle sent Defendants a written settlement demand for $50,000. Id. at 3.
24
     Boyle claims that this action is only for breach of contract, not tort, so the $50,000 policy limit is
25
     the amount in controversy. Id. at 4. Defendants argue that the complaint leaves the possibility of
26
     a bad faith tort claim open, which makes the amount in controversy much more than $50,000.
27
     (ECF #11, at 4). Boyle’s complaint claims damages “in excess of Fifteen Thousand Dollars” and
28
     Case 2:20-cv-00969-KJD-VCF Document 13 Filed 02/26/21 Page 2 of 5



 1   prays for relief for “[c]ontractual damages in an amount to be shown at the time of trial,”
 2   “reasonable attorney’s fees,” and “other and further relief as the Court deems just and proper.”
 3   (ECF #1-1, at 4–5). Defendants argue that by praying for such damages in the complaint, and not
 4   asking for declaratory relief, Boyle is expecting damages greater than the policy limits and the
 5   statutory threshold. (ECF #11, at 4). Defendants also argue that because Boyle already obtained a
 6   judgment that was underpaid by $200,000, compensatory damages would include that amount
 7   and easily clear the $75,000 requirement. Id.
 8          To support their argument, Defendants provided a redacted email between theirs and
 9   Boyle’s counsel. (ECF #11-3). Two sentences remain unredacted and Defendants argue that they
10   demonstrate Boyle’s intent to seek bad faith damages. (ECF #11, at 3). In the email, Boyle states
11   “I suggest you tender that amount asap, to mitigate the bad faith damages.” (ECF #11-3, at 2).
12   Boyle argues that the statement must be read within the context of the whole email, not as a
13   stand-alone sentence. (ECF #12, at 3). Boyle submitted the unredacted email and argues that the
14   purpose of that sentence, and the email as a whole, was to resolve the matter below the $75,000
15   statutory limit without any additional cost or judicial intervention. Id. Boyle claims that
16   Defendants do not have any reason other than their own unsupported belief that removal was
17   proper and ask this Court to grant attorney’s fees for the time spent on the motion to remand.
18   (ECF #8, at 5).
19          II.        Legal Standard
20          A defendant may remove a civil action “brought in a State court of which the district
21   courts of the United States have original jurisdiction.” 28 U.S.C. § 1441(a). The district courts
22   have original jurisdiction over actions “where the amount in controversy exceeds the sum or
23   value of $75,000, exclusive of interest and costs, and is between citizens of different states.” Id.
24   at § 1332(a)(1). Generally, “courts apply a mechanical test to determine whether the amount in
25   controversy requirement has been met when a case is removed to federal court.” McCaa v. Mass.
26   Mut. Life. Ins. Co., 330 F.Supp.2d 1143, 1145 (D. Nev. 2004). The court “simply reads the ad
27   damnum clause of the complaint to determine whether the matter in controversy exceeds
28   [$75,000].” Id. (quoting Singer v. State Farm Mut. Auto. Ins. Co., 116 F.3d 373, 377 (9th Cir.



                                                     -2-
     Case 2:20-cv-00969-KJD-VCF Document 13 Filed 02/26/21 Page 3 of 5



 1   1997)).
 2             If a complaint “specifies damages in an amount less than the jurisdictional minimum, the
 3   defendant must show, by a preponderance of the evidence, facts demonstrating that the amount
 4   involved in the litigation exceeds the statutory jurisdictional threshold.” Id. (citing Sanchez v.
 5   Monumental Life Ins. Co., 102 F.3d 398, 403–04 (9th Cir. 1996)). “Where doubt regarding the
 6   right to removal exists, a case should be remanded to state court.” Matheson v. Progressive
 7   Specialty Ins. Co., 319 F.3d 1089, 1089 (9th Cir. 2003). Where a defendant’s assertion of the
 8   amount in controversy is challenged “both sides submit proof and the court decides.” Dart
 9   Cherokee Basin Operating Co., LLC v. Owens, 574 U.S. 81, 88 (2014). That proof is vital
10   because federal “jurisdiction may [not] be maintained by mere averment.” McNutt v. Gen.
11   Motors Acceptance Corp., 398 U.S. 178, 189 (1936).
12             III.   Analysis
13             Defendants argue that Boyle’s complaint leaves the door open for potential tort damages
14   in addition to the breach of contract claim. Defendants assert that the amount in controversy
15   meets the $75,000 threshold when combining the possibility of tort damages with Boyle’s prayer
16   for relief of damages in excess of $15,000 to be determined at trial. However, Boyle’s claim does
17   not allege facts supporting a bad faith claim. The four-page complaint merely addresses
18   jurisdiction, discusses the accident, describes the injury, identifies Boyle’s insurance policy, and
19   states that Boyle was entitled to underinsured and/or uninsured motorist benefits from
20   Defendants. Boyle did not allege that Defendants acted in bad faith in refusing to pay. In fact, the
21   complaint does not even state that Defendants refused to pay the claim, only that Boyle is
22   entitled to coverage. Defendants appeared to understand that this was a contract claim because
23   their motion to dismiss states that Boyle brought the action “seeking damages for breach of
24   contract.” (ECF #1, at 3). Nowhere in Defendants’ motion to dismiss do they mention anything
25   other than a breach of contract claim. That evidence, combined with Boyle’s settlement demand
26   of the $50,000 policy limit, is evidence that the amount in controversy does not exceed the
27   statutory threshold.
28             Defendants offered a redacted email as evidence that Boyle intends to seek bad faith



                                                     -3-
     Case 2:20-cv-00969-KJD-VCF Document 13 Filed 02/26/21 Page 4 of 5



 1   damages in addition to the breach of contract claim. The email mentions that Defendants’
 2   adjuster may not have met their fiduciary duty and recommends tendering the statutory limit
 3   amount to mitigate the bad faith damages. However, the email does not threaten to bring a bad
 4   faith claim against Defendants. The language of the complaint does not allege any bad faith or
 5   tortious conduct against Defendants or their employees. Defendants’ assertion is speculative and
 6   is not supported by a preponderance of evidence.
 7          Defendants’ final argument is that the compensatory damages Boyle seeks exceed
 8   $200,000. Defendants claim that because Boyle obtained an arbitration award against Uber’s
 9   insurer for $1,200,000 but only received payment of $1,000,000, the $200,000 difference is a
10   compensatory damage. Therefore, because Boyle requested compensatory damages to be proven
11   at trial, the $200,000 must be part of the calculation. However, the case Defendants cite is a
12   California case finding that bad faith actions may exceed policy limits. Boyle has not pleaded a
13   bad faith claim in this action. It is a breach of contract claim and Defendants’ case is
14   unpersuasive.
15          Boyle’s complaint states that he reserves the right to amend the complaint to include all
16   items of damage not yet ascertained. The Court does not interpret that language as evidence that
17   Boyle will amend to add a bad faith claim. Boyle will have to abide by the same procedural rules
18   regarding removal as everyone else and this line in his complaint does not change that. If he were
19   to amend, add a bad faith claim, and create diversity jurisdiction, Defendants could then remove
20   the action. At this moment, the complaint’s language alleging a contract claim, combined with
21   Boyle’s demand for the $50,000 policy limit, is evidence that the amount in controversy is below
22   the statutory threshold.
23          Defendants have not proven by a preponderance of the evidence that the amount in
24   controversy exceeds $75,000. Because there is doubt as to the right to removal, the case must be
25   remanded. While remand may be proper, the Court will not award Boyle attorney’s fees. An
26   order remanding the case “may require payment of just costs and any actual expenses, including
27   attorney fees, incurred as a result of the removal.” 28 U.S.C. § 1447(c). The Supreme Court has
28   held that “absent unusual circumstances, attorney’s fees should not be awarded when the



                                                     -4-
     Case 2:20-cv-00969-KJD-VCF Document 13 Filed 02/26/21 Page 5 of 5



 1   removing party has an objectively reasonable basis for removal.” Martin v. Franklin Capital
 2   Corp., 546 U.S. 132, 136 (2005). Defendants provided evidence to show that they had a
 3   reasonable basis for removal. It is not unreasonable to read Boyle’s counsel’s email to
 4   Defendants’ counsel as an indicator that Boyle might be seeking bad faith damages. If the Court
 5   agreed, then the amount in controversy would have exceeded the statutory threshold and removal
 6   would have been proper. Because Defendants had a reasonable basis for removal, attorney’s fees
 7   are denied.
 8          IV.     Conclusion
 9          Accordingly, IT IS HEREBY ORDERED that Plaintiff’s Motion to Remand (ECF #8) is
10   GRANTED.
11          IT IS FURTHER ORDERED that the case be remanded to the Eighth Judicial District
12   Court of Nevada.
13   Dated this 26th day of February, 2021.
14
                                                  _____________________________
15
                                                   Kent J. Dawson
16                                                 United States District Judge

17
18
19
20
21
22
23
24
25
26
27
28



                                                    -5-
